DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, corresponding to Claims 1-16, in the reply filed on April 12, 2022 is acknowledged.  The traversal is on the ground that searching and considering all claims together in a single application does not present an undue burden on the Examiner.  This is not found persuasive because the elected set of claims is drawn to a product and the non-elected set of claims is drawn to a method of making the product, which are classified as separate inventions in accordance with M.P.E.P. 806.  The Examiner has shown that the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
The requirement is still deemed proper and is therefore made FINAL.  Claims 17-20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that “the first melt index is smaller than the second melt index” in lines 3-4.  The scope of this claim language is confusing when read in light of the Specification.  For example, Applicant’s Specification does parrot the claim language utilized, but immediately follows that by stating, “the second melt index may be from about 3 g/10 min to about 30 g/10 min smaller than the first melt index.”  Paragraph [0041].  Then, in the Examples portion of the Specification, Example 1 discloses a first biopolymer having a melt index of 24 g/10 min compared to a second biopolymer having a melt index of 15 g/min.  Paragraph [0075]; see also Example 2.  Although Claim 8 recites the first melt index is smaller than the second melt index, the Specification clearly demonstrates that the second melt index is actually smaller than the first melt index.  The current presentation renders the scope of Claim 8 unclear.  Appropriate correction and clarification are required.
Claim 14 recites the limitation “the second nonwoven layer” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14 is dependent upon Claims 1 and 13, and their combined limitations do not recite the feature of a second nonwoven layer.  The scope of Claim 14 is therefore unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0241054 to Song et al. (“Song”).
With regard to Claims 1 and 3, Song discloses a nonwoven web comprising a biopolymer fiber, such as polylactic acid fiber, in which the polylactic acid fiber is meltspun.  See, e.g., Abstract, paragraphs [0012] and [0020], entire document.  Song discloses that the nonwoven web can undergo autogenous bonding in the form of through-air bonding.  Paragraph [0051].  Song teaches that the through-air bonding process can increase crystallinity of the polylactic acid fiber.  Paragraph [0098].  With regard to Claim 4, Song discloses that the nonwoven layer is spunbond.  Paragraph [0035].  With regard to Claim 5, Song discloses the meltspun fiber is mono-component.  Paragraph [0092].  

Claims 1-6, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0126949 to Ashraf et al. (“Ashraf”).
With regard to Claims 1, 3, and 4, Ashraf discloses a meltblown nonwoven web comprising fibers formed of a polyolefin and a polyester, wherein the polyester can be a biopolymer, such as polylactic acid.  See, e.g., Abstract, entire document.  Ashraf discloses that the nonwoven web can be subjected to through-air bonding.  Paragraph [0046].  With regard to Claim 2, Ashraf teaches that the nonwoven can be provided with a pattern of bonds created through localized (i.e. discrete) energy application.  Paragraph [0028].  With regard to Claim 5, Ashraf teaches the fibers can be monocomponent or multicomponent.  Paragraphs [0025], [0027], and [0039].  With regard to Claim 6, Ashraf teaches the fiber can be side-by-side, core/sheath, islands in the sea, or segmented pie.  Paragraph [0039].  With regard to Claims 11 and 12, Ashraf discloses that the meltblown layer can be directly combined and bonded to a spunbond layer.  Paragraphs [0036] to [0038].     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of U.S. Patent Application Publication No. 2017/0196414 to Erlandsson et al. (“Erlandsson”).
With regard to Claim 2, Song does not disclose providing a plurality of discrete thermal bonds.  Erlandsson is also related to nonwoven fabrics that can comprise a biopolymer material.  See, e.g., Abstract, paragraph [0054], entire document.  Erlandsson teaches that discrete thermal bond sites can be provided to the nonwoven fabric in order to improve bonding of the web.  Paragraphs [0041] and [0062].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a plurality of discrete thermal bond sites to the nonwoven material taught by Song in order to further improve bonding and consolidation of the web, as shown to be well known in the art by Erlandsson.  With regard to Claims 11 and 12, Song does not disclose the use of additional nonwoven layers.  However, Erlandsson teaches that additional nonwoven layers, such as spunbond, meltblown, and carded fiber layers, can be combined a first nonwoven layer to provide a composite laminate.  Paragraph [0054].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven layer disclosed by Song with an additional nonwoven layer in order to provide composite features to the article, as shown to be well known in the art by Erlandsson.  With regard to Claims 13-16, Erlandsson does not disclose using cellulosic fibers in the spunbond fabric.  However,  Erlandsson teaches that a common method for making composite nonwoven fabrics includes providing multiple layers wherein spunbond filaments are entangled with cellulosic fibers and thermally bonded.  Paragraph [0061].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize the through-air bonded fabric disclosed by Song in a multilayer configuration wherein cellulosic fibers are intermixed with the synthetic filaments in order to provide a composite material with improved properties, such as absorbency and touch, as shown to be known Erlandsson.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of U.S. Patent Application Publication No. 2012/0329352 to Yoshida et al. (“Yoshida”).
With regard to Claims 6, 7, 10, Song does not disclose the spunmelt fiber comprises a multicomponent configuration.  Nonetheless, such a configuration is well known in the nonwoven art.  Yoshida discloses a nonwoven fabric comprising a through air bonded nonwoven layer formed from composite fibers comprising at least one biopolymer, such as a first polylactic acid and a second polylactic acid having a lower melting point that the first polylactic acid.  See, e.g., Abstract, entire document.  Yoshida teaches that through-air bonded fabrics can be improved by providing a polylactic acid component as a core and a polylactic acid component as a sheath, wherein the sheath component has a lower melting point than the core component.  Paragraph [0006].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a bicomponent fiber configuration to the through-air bonded nonwoven fibers disclosed by Song in order to provide a sheath component with a lower melting temperature than the core component in order to allow sheath component with an autogenous bonding mechanism without altering the structure of the core component, as shown to be known by Yoshida.  With regard to Claim 8, Song teaches that polylactic acids exhibiting different melt flow index values are well known and commercially available, depending on desired processing parameters.  See, e.g., Table 1.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to also allow a fiber component to have a greater melt flow index than the other fiber component in order to control the flowability of the core component and sheath component, by simple selection of parameters already known in the art.  With regard to Claim 9, Yoshida discloses that the lower melting point polylactic acid exhibits visually confirmed softening.  As such, it is the Office’s position that upon heating the sheath portion of the fiber, the material would at least partially flow to be able to form thermal bonds, thus causing a thickness of the sheath to be partially deformed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789